DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, 7, 12, and 15 are objected to because of the following informalities:
Claim 1, line 3, after “the” insert --at least one--;
Claim 1, line 7, change “can be” to --is--;
Claim 1, line 16, change “can be” to --is--;
Claim 1, line 10, change “can be” to --is--;
Claim 1, lines 16-17, change “can be” to --is--;
Claim 5, line 2, change “can be” to --is--;
Claim 7, line 2, change “can be” to --is--;
Claim 12, line 1, before “at” insert --the-- and change “a” to --the--; and
Claim 15, line 4, change “can be” to --is--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 4, “the furniture carcass” lacks antecedent basis.
Regarding claim 4, line 3, and claim 11, line 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 13, line 2, “the first door wing” lacks antecedent basis.
It is unclear if the “at least two door wings” recited in claim 15, line 2, is referencing and/or includes the “at least one door wing” previously recited in claim 12, line 1.
Allowable Subject Matter
Claims 1, 3, 5-10, 12, and 14 are allowed.
Claims 2, 4, 11, 13, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, WO 2016081963 represents the closest prior art of record and discloses a guide system for guiding at least one movably-supported door wing 1,2, the guide system comprising: 5a first guide rail 7 having a longitudinal direction for guiding the door wing, a second guide rail 24 for guiding the at least one door wing, the second guide rail extending transversely relative to the longitudinal direction of the first guide rail in a mounted condition, a carrier 8 by which the at least one door wing, in the mounted condition, can be moved 10relative to the second guide rail in a direction extending transversely to the longitudinal direction of the first guide rail between an extended and a retracted position, a drive device 16 having at least one force storage member 4, wherein the carrier can be ejected by the drive device ([0053]).
WO 2016081963 fails to disclose or suggest the following, collectively: 15wherein the drive device includes a coupling portion and a control curve, wherein the coupling portion and the control curve, over a large part of the movement of the carrier between the extended position and the retracted position, are decoupled from one another, and the carrier, when the coupling portion couples with the control curve, can be retracted into the retracted position starting from a position lying immediately before the 20retracted position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677